Citation Nr: 0108831	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-25 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether the rating for the veteran's left knee disorder 
was properly reduced from 20 percent to 10 percent, effective 
from January 1, 2000. 

2.  Entitlement to an increased rating for a left knee 
disorder.

3.  The propriety of the initial 10 percent evaluation 
assigned for residuals of a  fracture of the left ankle.

4.  The propriety of the initial 10 percent evaluation 
assigned for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to July 
1996.

In an April 1998 rating action, the RO granted service 
connection for headaches and assigned a noncompensable 
rating.  The veteran appealed for a higher rating.  In a May 
1999 rating action, the RO assigned a 10 percent rating for 
the migraine headaches.  

In a May 1999 rating action, the RO granted service 
connection for residuals of a left ankle fracture and 
assigned a noncompensable rating.  The veteran appealed for a 
higher rating.  In April 2000, a 10 percent rating was 
assigned for the residuals of a left ankle fracture.

In an October 1999 rating action, the RO decreased the rating 
for the veteran's service connected left knee from 20 percent 
to 10 percent.  The veteran appealed the reduction and 
requested a higher evaluation. 

The veteran provided testimony at a hearing before an RO 
hearing officer in February 2000.  A transcript of the 
hearing is of record.

While the RO adjudicated the left ankle and migraine claims 
as ones for increased ratings, the Board has recharacterized 
the issues as involving the propriety of the initial 
evaluation assigned, in light of the distinction noted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Furthermore, although the RO granted a higher rating during 
the pendency of the appeal for the left ankle disorder and 
migraine headaches, the veteran has not been granted the 
maximum available benefit, and the claims remain viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  In April 1998, the RO granted service connection for a 
left knee disorder, and assigned a 20 percent evaluation, 
effective from July 23, 1996; the evaluation was based on a 
May 1997 VA examination, which included the veteran's 
reported complaints.

2.  Following a VA examination in April 1999, the RO proposed 
reducing the veteran's evaluation for his left knee disorder 
from 20 percent to 10 percent in May 1999.  In October 1999, 
the RO implemented the reduction, effective from January 1, 
2000.

3.  The report of VA medical examination conducted in April 
1999 does not clearly reflect improvement in the veteran's 
overall left knee condition.

4.  The veteran's left knee impairment is manifested by range 
of motion from 0 to 130 degrees with positive large 
patellofemoral crepitus and medial joint line 
tenderness, negative Lachman's test, and subjective 
complaints of pain and swelling. 

5.  Since March 12, 1999, the effective date of the grant of 
service connection and an increased rating, the veteran's 
service-connected left ankle disorder has been productive of 
minimal limitation of motion on dorsiflexion, tenderness over 
the medial malleolus, and subjective complaints of pain and 
swelling.

6.  Since July 23, 1996, the effective date of the grant of 
service connection and an increased rating, the veteran's 
headaches have not shown to be manifested by characteristic 
prostrating attacks averaging at least once a month over the 
last several months.


CONCLUSIONS OF LAW

1.  The rating for the veteran's left knee disorder was 
improperly reduced from 20 percent to 10 percent, effective 
January 1, 2000, and the criteria for restoration of the 20 
percent rating from that date have been met.  38 U.S.C.A. § 
5112(b)(6) (West 1991); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 
3.344(c), 4.1, 4.2, 4.13, 4.71a (2000).

2.  The criteria for more than a 20 percent evaluation for 
service-connected left knee disorder, are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2000).

3.  As the assignment of an initial 10 percent evaluation for 
a left ankle disorder was proper, the criteria for a higher 
evaluation have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2000).

4.  As the assignment of an initial 10 percent evaluation for 
migraine headaches was proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124(a), Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During a May 1997 VA examination, the veteran complained of 
chronic left knee pain (it was noted that he had previously 
underwent arthroscopic surgery for that knee), bilateral 
ankle pain, and a history of migraine headaches.  Examination 
revealed full range of motion of all the joints.  Diagnoses 
included chronic left knee pain, bilateral ankle pain, and 
migraine headaches.

In an April 1998 rating action, the RO granted service 
connection for a left knee disorder, assigning a 20 percent 
rating, and granted service connection for migraine 
headaches, assigning a noncompensable rating, each effective 
July 23, 1996. 

An August 1998 VA outpatient treatment record reflects the 
veteran's complaints of a migraine headache for the past few 
days.  The headache included both sides of the head.  There 
was no vomiting and some mild nausea.  Examination revealed 
no photophobia.  There was tenderness to touch over the 
temporal and occipital scalp area.  The assessment was 
migraine vs. tension headaches.

A September 1998 VA outpatient treatment record notes the 
veteran's complaints, the veteran complained of headaches 
with an onset 4 years ago in service.  The headaches were 
usually frontal and nothing in particular starts them.  He 
was sensitive to bright lights and noise when he had them and 
he also felt "off balance" and had trouble reaching for 
objects.  His wife noted that his speech was slow.  The 
assessment was recurrent headaches for 4 years.  A CAT scan 
of the head was negative.

A January 1999 VA outpatient treatment record notes the 
veteran's complaints of headaches that have been occurring 
for years.  He stated that the headaches occur every day.  
They were dull, but he was upset that he had them.  A 
neurological examination and CAT scan of the head were 
negative.

In a May 1999 rating action, the RO granted service 
connection for a chip fracture of the left medial malleolus 
and assigned a noncompensable evaluation, effective from 
March 12, 1999.  Service connection was established on the 
basis of service medical records that revealed an injury to 
the left ankle with an X-ray diagnosis of a chip fracture of 
the left medial malleolus.

The report of an April 1999 neurological examination notes 
that the veteran then complained of suffering from headaches 
since he was in the military service.  He described a pain 
that begins in the left side of his skull and extends over 
his head punctuated by sharp pains behind the eyes.  He also 
described throbbing, pounding, and sometimes a tight pressure 
sensation which occurred two or three times a month and which 
could last for as long as one week.  He stated that the 
headaches were severe and intractable and had a poor response 
to medications.  Neurological examination revealed an alert 
man with no organic mental dysfunction, cranial nerve 
impairment, motor impairment, or sensory impairment.  The 
impression was migraine without aura occurring two or three 
times per month.

On VA orthopedic examination in April 1999, the veteran 
complained of persistent anterior knee pain that was 
exacerbated with sitting or stair climbing.  He noted no 
subjective history of instability or swelling in the knee.  
On examination, there were no quadriceps atrophy noted.  
Range of motion of the knee was from full extension to 130 
degrees of flexion.  There was normal patellofemoral 
tracking.  There was a negative liftoff test at the 
patellofemoral joint.  There was negative apprehension.  
There was no medial or joint line tenderness.  There was mild 
tenderness over the medial and lateral patellar facets.  On 
minimal pain was demonstrated with patellofemoral grind test.  
Lachmans examination was negative. The assessment was mild 
patellofemoral chondrosis of the left knee.

An April 1999 VA X-ray report revealed no acute displaced 
fracture.  There was prominent tibiotubercle.  There was no 
significant joint space narrowing or osteoarthritis noted.

In April 2000, the RO increased the rating for the left ankle 
from noncompensable to 10 percent disabling, effective March 
12, 1999.

In a May 1999 rating action, the RO increased the rating for 
the service-connected migraine headaches from a 
noncompensable rating to 10 percent disabling, effective from 
July 23, 1996 and proposed to decrease the left knee disorder 
from 20 percent to 10 percent.

In an October 1999 rating action, the RO reduced the 20 
percent evaluation for the left knee disorder to 10 percent, 
effective from January 1, 2000.

The veteran was afforded a VA orthopedic examination in 
January 2000.  Examination of the ankle revealed range of 
motion of 5 degrees of dorsiflexion, 50 degrees of plantar 
flexion, 40 degrees of inversion, and 5 degrees of eversion.  
There was pain with inversion and there was an abnormal 
contour of the medial malleolus.  There was no medial joint 
line tenderness.  Examination of the left knee revealed 
positive large patellofemoral crepitus, positive medial joint 
line tenderness, and negative Lachman's test.  Range of 
motion was from 0 to 130 degrees.  The assessment included 
post-traumatic arthrosis of the left ankle and left knee 
patellofemoral arthrosis and potential medial meniscal 
pathology of the left knee.

A March 2000 X-ray report of the left ankle revealed no 
significant arthritic changes.  There was no malalignment or 
evidence of fracture injury.

The veteran provided testimony at hearing before an RO 
hearing officer in February 2000.  With regard to his 
service-connected migraine headaches, the veteran testified 
that they sometimes last for up to five days.  He stated that 
they headaches could occur at any time and that he gets 
headaches about two to three times a month.  He indicated 
that the headache pain was severe.  With regard to his left 
knee condition, the veteran testified that he experiences 
discomfort with his knee when he has been sitting for a long 
time and with changes in the weather.  He stated that he 
wears a knee brace in the mornings to keep the knee stable.  
With regards to his left ankle disorder , the veteran stated 
that the ankle was very tender and that he experiences 
swelling every now and then.  He reported that the ankle was 
always painful.  



II.  Analysis

A.  Reduction in Rating for Left Knee Disorder

Initially, the Board notes that the evidence does not 
indicate, nor does the veteran contend, noncompliance with 
the procedural requirements for rating reductions.  See 
38 C.F.R. § 3.105(e).  Therefore, the Board will only focus 
on the propriety of the reduction.

Reductions in the rating of a service-connected disability 
are generally governed by 38 C.F.R. § 3.344.  Paragraph (c ) 
of that regulation provides that the provisions of paragraphs 
(a) and (b) apply only to "ratings which have continued for 
long periods at the same level (five years or more)."  In 
all other cases, an adequate reexamination that discloses 
improvement in a condition that has not stabilized will 
warrant reduction in rating.  Id.  Here, the veteran's 20 
percent rating was in effect from July 23, 1996 to January 1, 
2000, a period slightly less than five years.  Hence, the 
provisions of 38 C.F.R. § 3.44( c ) (but not § 3.44 (a) or 
(b)) are applicable.

The Board must focus on the evidence available to the RO at 
the time the reduction was effectuated.  Care must be taken, 
however, to ensure that a change in an examiner's evaluation 
reflects an actual change in the veteran's condition, and not 
merely a difference in thoroughness of the examination or in 
descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see 
also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In this case, when the April 1999 VA examination report is 
compared to the May 1997 VA examination report (upon which 
the initial 20 percent rating was assigned), improvement in 
the veteran's left knee condition is not clearly shown.  
Specifically, both the veteran's subjective complaints and 
the examining physician's objective findings indicate that 
the veteran's disability had either remained static or shown 
slight deterioration over time.  The veteran continued to 
complain of chronic left knee pain.  Range of motion testing 
revealed a slight decrease in the flexion from full flexion 
(on the May 1997 examination) to 130 degrees of flexion (on 
the April 1999 examination).  See 38 C.F.R. § 4.71, Plate II 
(defining standard range of knee motion as from 0 to 140 
degrees).  Furthermore, the April 1999 examination revealed 
mild tenderness over the medial and lateral patellar facets 
as well as minimal pain upon patellofemoral grind test.  Such 
findings were not present on the May 1997 examination report.  

Under these circumstances, the Board finds that an 
improvement in the veteran's left knee condition has not 
clearly been shown; thus, a restoration of a 20 percent 
disability rating from January 1, 2000 is required.  

B.  Claims for Higher Ratings

The Board is satisfied that the record has been developed to 
the extent possible, and that the duty to assist the veteran 
in developing the evidence pertinent to his claims have been 
met.  In this regard, the Board notes that the veteran has 
undergone VA examination; and outstanding VA outpatient 
treatment records have been associated with the record.  
Furthermore, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the recent Fenderson decision, the Court noted an important 
distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  As regards the joints, 
38 C.F.R. § 4.45 notes that the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  The considerations include more or less 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the rating of 
the disability is based on consideration of limitation of 
motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

1.  Left Knee 

The veteran's left knee disorder is currently evaluated under 
Diagnostic Codes 5262-5010, which suggests that the veteran 
has impairment of the tibia and fibula evaluated as analogous 
to traumatic arthritis.  See 38 C.F.R. § 4.27.  Arthritis is, 
in turn, evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (here, Diagnostic Codes 5260 and 5261).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  

Under Diagnostic Code 5260, limitation of leg (knee) flexion 
is evaluated as follows:  10 percent for flexion to 45 
degrees; 20 percent for flexion limited to 30 degrees; and 40 
percent for flexion limited to 15 degrees.  Under Diagnostic 
Code 5261, limitation of leg (knee) extension is evaluated as 
follows:  10 percent for extension limited to 10 degrees; 20 
percent for extension limited to 15 degrees; 30 percent for 
extension limited to 20 degrees; 

Under Diagnostic Code 5262, malunion of the tibia and fibula 
with slight knee or ankle disability is rated 10 percent 
disabling.  When malunion of the tibia and fibula is 
productive of moderate knee or ankle disability, a 20 percent 
rating is assigned.  Malunion of the tibia and fibula with 
marked knee or ankle disability is rated as 30 percent 
disabling.  Nonunion of the tibia and fibula, with loose 
motion, requiring a  brace, is rated as 40 percent disabling.  
38 C.F.R. § 4.71(a), Diagnostic Code 5262 (2000).

Regardless of whether the veteran's disability is evaluated 
on the basis of limitation of motion or impairment of the 
tibia and fibula, the record presents no basis for the 
assignment of more than the currently assigned 20 percent 
evaluation.  The evidence of record, particularly to include 
the report of the January 2000 VA orthopedic examination 
conducted subsequent to the reduction, simply does not 
reflect an increase in the veteran's disability, or 
disability warranting at least a 30 percent evaluation under 
Diagnostic Code 5260, 5261, or 5262.  There is no medical 
evidence reflecting flexion limited to 15 degrees or less, 
extension limited to 20 degrees or more, or either nonunion 
or malunion of the tibia and fibula.  Range of motion testing 
revealed a slight decrease in flexion to about 130 degrees.  
Lachman's test was negative.  The veteran has testified that 
he experiences constant pain in the left knee and that he has 
to wear a knee brace in the mornings sometimes.  The 20 
percent evaluation assigned for the veteran's left knee 
disorder takes into consideration that the veteran may 
experience additional functional loss associated with the 
left knee during flare-ups of pain.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Under the circumstances presented above, the Board finds no 
basis for assignment of more than the currently assigned 20 
percent evaluation under Diagnostic Code 5262.

2.  Left Ankle

The veteran's left ankle disability is evaluated as 
noncompensable under Diagnostic Code 5271 (2000).  Under that 
diagnostic code, a 10 percent rating is assignable for 
moderate limitation of motion, and a 20 percent rating is 
assignable for marked limitation of motion.  38 C.F.R. § 
4.71, Plate II prescribes normal range of ankle motion as 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.

In this case, there is no evidence that since the effective 
date of the grant of service connection, the veteran's left 
ankle disorder has been resulted in disability sufficient to 
warrant a 20 percent evaluation under Diagnostic Code 5271.  
While the veteran has experienced tenderness over the medical 
malleolus, and subjectively complaints of experiencing pain 
and swelling, there is no evidence that the veteran 
experiences more than minimal, if any, limitation of ankle 
flexion.  The January 2000 VA orthopedic examination (the 
only medical evidence of range of motion testing) revealed 
left ankle dorsiflexion to 5 degrees, plantar flexion to 50 
degrees, 40 degrees of inversion, and 5 degrees of eversion.  
Hence, the evidence does not demonstrate that the veteran has 
met the criteria for a compensable evaluation under 
Diagnostic Code 5271.  The Board notes, however, the veteran 
does have some (albeit minimal) limitation of motion on 
dorsiflexion, and has subjectively complained of pain and 
swelling, which could conceivably result in additional 
functional loss during flare-ups and with increased activity.  
Hence, the RO appropriately assigned a 10 percent evaluation 
for left ankle disability, as directed under the provisions 
of Diagnostic Code 5003.  See also 38 C.F.R. § 4.59 
(prescribing that painful motion is entitled to at least the 
minimum evaluation for the joint).  

The Board notes, however that there is no objective evidence 
demonstrating that the veteran has experienced such disabling 
pain so as to warrant more than the currently assigned 10 
percent evaluation on the basis of limitation of left ankle 
motion at any stage since the grant of service connection.  
Furthermore, as the evidence reveals no other residuals 
associated with his in-service left ankle fracture, there is 
no basis for evaluation of the disability, on an alternative 
or additional basis, pursuant to any other diagnostic code.  

Under these circumstances, the Board must conclude that the 
initial 10 percent evaluation assigned was proper, and that 
the criteria for a higher evaluation have not been met.  

3.  Migraine Headaches

Under Diagnostic Code 8100 for migraine headaches, a 10 
percent evaluation is assigned where the evidence shows 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation may be assigned for migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  A 50 percent 
evaluation may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.    

The veteran is seeking a rating in excess of 10 percent for 
his migraine headaches.  Following a review of the evidence 
of record in light of the above criteria, the Board finds 
that as there no basis for assignment of more than the 
initial 10 percent assigned at any stage since the July 23, 
1996 grant of service connection for migraine headaches.  In 
short, the evidence does not establish entitlement to the 
next higher, 30 percent, rating.  The evidence does not 
reveal that the veteran experiences characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  The veteran has stated that he 
suffers from ongoing headaches with some mild nausea, but 
there is no indication that the headaches are debilitating.  
Findings on VA examination in April 1999 included an 
impression of migraine headaches without aura occurring two 
or three times per month.  As the veteran has not met the 
criteria for at least the next higher, 30 percent evaluation, 
it follows that the maximum evaluation of 50 percent has, 
likewise, not been met.  Thus, an evaluation in excess of 10 
percent for the veteran's service-connected migraine 
headaches must be denied.  

4.  Conclusion

There also is no showing that any of the veteran's service-
connected disabilities reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
evaluation at any stage on an extra-schedular basis.  In this 
regard, the Board notes that the left knee and left ankle 
disorders and the migraine headaches have not been shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand any 
of the claims to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On the basis of review of the entire evidence of record, the 
Board finds that the 10 percent rating assigned by the RO for 
the left ankle disabling and migraine headaches reflects the 
most disabling these disorders have been since the effective 
dates of the grant of service of service connection.  Hence, 
"staged rating" for either disability is not warranted.  
See Fenderson, 12 Vet. App. at 126.

As no higher evaluation for left knee, left ankle, and 
migraine headaches is warranted, each of the claims must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each of the veteran's claims, that doctrine is not 
applicable.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

As the reduction of the rating for the left knee disorder 
from 20 percent to 10 percent, effective January 1, 2000, was 
improper, restoration of a 20 percent rating as of that date 
is granted.

A rating in excess of 20 percent for the left knee disability 
is denied.

As the initial 10 percent rating for the left ankle 
disability was proper, a higher rating is denied.

As the initial 10 percent rating for migraine headaches was 
proper, a higher rating is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

